Citation Nr: 0522914	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as due to Agent Orange (AO) exposure.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
and from February to August 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that denied service 
connection for DM and for hypertension, each to include as 
due to AO exposure.  A Notice of Disagreement was received in 
August 2003.  A Statement of the Case (SOC) was issued in 
September 2003.  In the Substantive Appeal the veteran filed 
with the RO later in September 2003, the veteran requested a 
Board hearing in Washington, D.C.  The Board subsequently 
notified the veteran of a Board hearing that had been 
scheduled for him for a date in July 2005; the veteran failed 
to report for the hearing.

By rating action of February 2004, the RO granted service 
connection for hypertension; this constitutes a full grant of 
the benefit sought on appeal with respect to that issue.  A 
Supplemental SOC (SSOC) was issued in January 2005, 
reflecting the RO's continued denial of service connection 
for DM, to include as due to AO exposure.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In the absence of objective evidence that the veteran 
served in or visited Vietnam during the Vietnam era, he may 
not be presumed to have been exposed to AO during his 
military service.

3.  DM was first manifested many years post service, and 
there is no medical evidence or opinion establishing a nexus 
between such disability and military service, to include any 
claimed AO exposure.


CONCLUSION OF LAW

The criteria for service connection for DM, to include as due 
to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the April, September, and December 2002 and February 
2003 RO letters, the April 2003 rating action, the September 
2003 SOC, the October and December 2003 and October 2004 RO 
letters, the January 2005 SSOC, and the March 2005 RO letter, 
the veteran was variously notified of the law and regulations 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate his claim, and the evidence 
that had been considered in connection with his appeal.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the SOC, SSOC, and the September 2002 and 
October 2004 RO letters variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the SOC and the latter 2002 and 2004 RO letters 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2002 and 2004 RO letters specifically notified the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In the case now before the Board, several duty to 
assist letters were furnished to the veteran from April 2002 
to February 2003-documents that met the VCAA's notice 
requirements prior to the April 2003 rating action on appeal.  
Hence, Pelegrini's timing of notice requirement also has been 
met in this case.  The Board also points out that several 
additional duty to assist letters were sent to the veteran, 
subsequent to that rating, between October 2003 and March 
2005.  

As indicated above, the rating action on appeal, numerous RO 
letters, SOC, and SSOC issued between 2003 and 2005 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of thorough RO 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the appeal.  The RO most recently readjudicated 
the claim on the merits in January 2005 on the basis of all 
the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary action on 
the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  As a 
result, comprehensive service medical, administrative, and 
personnel records, as well as post-service military and 
private medical records have been associated with the claims 
file.  Significantly, the veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.

The Board also finds that no further action to develop any 
additional evidence is needed to satisfy VA's duty to assist.  
In July 2005, the Board furnished the veteran requested 
copies of his military records.  The veteran failed to report 
for a Board hearing scheduled in July 2005.  The record 
reflects that the notice to report was sent to his last known 
address and was not returned by the United States Postal 
Service as undeliverable (indicating that he, presumably, 
received it), and that no explanation has been given for the 
failure to report.  The Board emphasizes that the duty to 
assist is not a one-way street, and the veteran must 
cooperate with the VA's attempts to assist him.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

Available service personnel and administrative records are 
negative for evidence that the veteran served in or visited 
Vietnam during the Vietnam era.  The service medical records 
for both periods of active service are completely negative 
for complaints, findings, or diagnoses of DM, or reference to 
any AO exposure.

Post service evidence includes May 1990 medical records from 
the Norfolk General Hospital; the medical records of R. 
Hunter, M.D., from October 1991 to December 1994; May 1996 
records from the Riverside Regional Medical Center; and 
military medical records from May 1996 to July 2001.  These 
records are all negative for findings or diagnoses of DM. 

The veteran was seen regularly on an outpatient basis at the 
Oyster Point Family Practice from 1995 to 2002.  The records 
prior to November 1999 are negative for findings or diagnoses 
of DM, which was first noted as "new onset" in November 
1999; there was no history or nexus opinion linking it to any 
incident of military service, including any claimed AO 
exposure.  In September 2002, T. Robeson, M.D., noted that 
the veteran had been diagnosed with adult-onset, type II non-
insulin-dependent DM in 1999; there was no history or nexus 
opinion linking it to any incident of military service, 
including any claimed AO exposure.

October 2002 military medical records noted a fairly recent 
history of the onset of type II DM in 1999; there was no 
history or nexus opinion linking it to any incident of 
military service, including any claimed AO exposure.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and DM becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset DM), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).    

Finally, notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  

Under the legal authority cited above, the veteran in this 
case may not be presumed to have been exposed to AO during 
his Vietnam era service, because there is no evidence 
verifying that he served in or visited Vietnam during such 
service.  As noted above, the veteran's service personnel and 
administrative records simply do not document any service or 
visitation in Vietnam during his periods of military service, 
and the veteran's own contentions do not provide objective 
evidence of any claimed service or visitation in Vietnam.  
Hence, service connection for DM, on the basis of presumed AO 
exposure, is not warranted.  

The record also presents no other basis upon which to 
establish entitlement to service connection for DM.

In this case, the service medical records from both periods 
of active service are completely negative for findings or 
diagnoses of any DM, and there is no medical evidence that 
any such disease was manifested during any first post-service 
year.  Hence, DM was not shown in or shortly after service.  
In fact, the first objective evidence of DM was in November 
1999, over 8 years following separation from the veteran's 
second period of active service.  The Board also emphasizes 
that all available post-service private and military records 
contain no competent medical evidence or opinion linking the 
DM to any incident of the veteran's military service, 
including claimed AO exposure, and he has not alluded to the 
existence of any such evidence or opinion.

The Board has considered the veteran's assertions in 
connection with the current claim.  However, as a layman 
without the appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on a medical matter-such as whether a medical relationship 
exists between DM and any incident of his military service, 
including claimed AO exposure.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Competent evidence, 
and not mere assertions, is needed to support his claim.

Under these circumstances, the Board concludes that the claim 
for service connection for DM, to include as due to AO 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent and objective 
evidence simply does not support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for DM, to include as due to AO exposure, 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


